      Case 4:20-cv-01350-O Document 8 Filed 01/15/21             Page 1 of 1 PageID 22



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 CECELIA KIRKWOOD,                             §
                                               §
         Plaintiff,                            §
                                               §
                                               §
 v.                                            §      Civil Action No. 4:20-cv-01350-O
                                               §
 CITIZENS DISABILITY, LLC,                     §
                                               §
                                               §
        Defendant.                             §

                                            ORDER

        Before the Court is Plaintiff’s Motion for Voluntary Dismissal, filed September 14, 2020.

Motion, ECF No. 7. Under Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Court may dismiss

an action at the Plaintiff’s request. Noting that Defendant has not asserted counterclaims and

Plaintiff has not previously dismissed any federal or state action based on or including the same

claim in this action, the Court GRANTS the Motion. Accordingly, Plaintiffs claims are dismissed

with prejudice.

        SO ORDERED on this 15th day of January, 2021.


                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                                1
